TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00017-CR


                              Yordanys Avila-Trujillo, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          NO. CR-17-0881, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               This appeal was previously abated on May 16, 2019, because appellant’s initial

appellate counsel had not filed status reports requested by this Court or responded to our notices,

resulting in a delay in filing of the clerk’s record and reporter’s record. After the trial court

conducted the required hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure,

new appellate counsel was appointed.

               The clerk’s record and reporter’s record were subsequently filed, making

appellant’s brief originally due on July 26, 2019. On August 15, 2019, this Court sent a notice to

appellant’s new appointed counsel informing him that appellant’s brief was overdue and that a

failure to file a satisfactory response by August 26, 2019, would result in the referral of this case

to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure. No

response has been filed.
               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than October 14, 2019. See id. R. 38.8(b)(3).

               It is so ordered September 13, 2019.



Before Justices Goodwin, Baker, and Kelly

Abated and Remanded

Filed: September 13, 2019

Do Not Publish




                                                2